In re Spencer, Kirk; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal district Court, Div. “G”, No. 344-124; to the Court of Appeal, Fourth Circuit, No. 94KW-2603. Writ granted; case remanded. The district court is ordered to appoint counsel for relator and hold a hearing at which it will determine whether the absolute prescription set out in R.S. 13:4751(D), as applied to relator, violates his rights under the First Amendment and La. Const. Art. I, Section 8.
VICTORY, J., not on panel.